 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDYellow Freight Systems, Inc. and Frederick Foster.Case 39-CA-164030 November 1984DECISION AND ORDER- BY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 3 May 1984 Administrative Law JudgeJames F. Morton issued the attached decision. TheCharging Party filed exceptions and a letter in sup-port of these exceptions. The General Counsel andthe Respondent filed briefs in answer to the Charg-ing Party's exceptions and in support of the judge'sdecision.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommendedOrder. 2ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.MEMBER ZIMMERMAN, 'dissenting.Contrary to my colleagues, and for the reasonsset forth in my dissenting opinion in Olin Corp., 268NLRB 573 (1984), I would not defer to the awardof the arbitration panel.The panel's award, issued shortly after the closeof the 2-hour arbitration hearing, consists in its en-tirety of the following two sentences:Based on the facts presented and the testimonysubmitted, case of the Union is denied. Thedischarge of Mr. Fred Foster was for justcause.There is no showing that the unfair labor prac-tice issue, i.e., whether the Charging Party was dis-charged because he asserted certain rights underthe collective-bargaining agreement, was present-ed to or considered by, much less resolved by, thearbitration panel. In the absence of such a showing,I would not defer to the arbitration award.The Respondent also filed a statement opposing the Charging Party's11 July 1984 request that a transcript of proceedings before the Occupa-tional Safety and Health Administration be received in evidence2 The Charging Party has requested oral argument and that the tran-script of a hearing held on 10 and II May 1984 before the OccupationalSafety and Health Administration be received as evidence These requestsare hereby denied, as the record, the exceptions, and the briefs adequate-ly present the issues and the positions of the partiesI See NLRB v City Disposal Systems, 104 S Ct 1505 (1984)DECISION -STATEMENT OF THE CASEJAMES F MORTON, Administrative Law Judge. Afterthe hearing had closed in this case, counsel for the Gen-eral Counsel filed a motion to withdraw the complaint,discussed in detail below The Charging Party opposedthe motion. I shall grant the motion for the followingreasonsThe complaint which issued on June 30, 1983 (all datesare in 1983 unless stated otherwise), alleged that theCharging Party, Frederick Foster, had been dischargedon April 6 by Yellow Freight Systems, Inc (Respond-ent) because he asserted certain rights under the collec-tive-bargaining agreement Respondent had with Team-sters and Chauffeurs Local 443 a/w International Broth-erhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (Union). Respondent filed its answerwhich averred, inter aim, that the Board should defer toan arbitration award which upheld Respondent's 'dis-charge of the Charging Party At the hearing, the Gen-eral Counsel, relying on the Board's holding in AmericanFreight Systems, 264 NLRB 126 (1982), contended thatdeferral was inappropriate as the arbitration panel hadnot considered the unfair labor practice issue raised bythe allegation of the complaint that Respondent's dis-charge of Foster violated Section 8(a)(1) and (3) of theNational Labor Relations Act (the Act). After the hear-ing closed, the Board issued its decision in Olin Corp.,268 NLRB 573 (1984), which overruled the holdings inAmerican Freight, supra and in earlier cases. The Board,in Olin, held that an arbitrator will have adequately con-sidered the unfair labor practice issue if the contractissue is factually parallel to the unfair labor practice issueand if the arbitrator was generally presented with thosefacts The General Counsel, after weighing the impact ofOlin on the facts in the Instant case, concluded that therewas merit to Respondent's deferral defense and, on thebasis, moved to withdraw the complaint The ChargingParty's views thereon were solicited He opposed defer-ral but did not contest the rationale underlying the Gen-eral Counsel's motion to withdraw Thus, the ChargingParty's opposition was based on his assertion that, in theproceeding before me, perjured testimony was given re-specting the-merits of the case itselfIn order to rule on the General Counsel's motion, it isnecessary to make the followingFINDINGS OF FACTI JURISDICTIONThe pleadings establish that Respondent is a Corpora-tion of the State of Indiana, that it is engaged in the busi-ness of providing transportation services, and that its op-erations annually meet the applicable Board standard forthe assertion of its jurisdictionII. LABOR ORGANIZATIONThe pleadings further establish that the Union is alabor organization as defined in Section 2(5) of the Act.273 NLRB No. 7 YELLOW FREIGHT SYSTEMS45III. THE PROCEDURE ISSUEThe essential facts are not in material dispute.Respondent has a truck terminal in Milford, Connecti-cut, and has a collective-bargaining agreement with theUnion covering the drivers employed there.The Charging Party, Foster, has worked at the termi-nal as a driver beginning August 1981. In 1982 he andother full-time drivers protested Respondent's assigningto them a certain truck they considered unsafe, tractorB7696. The terminal manager orally agreed then not toassign tractor B7696 to the regular drivers It appearsthat in 1983 a new terminal manager was hired and that,in early 1983, Foster, more than once and without fur-ther incident, rejected assignments to operate tractorB7696.On April 6, Foster was operating a truck whichbecame disabled because of defective brakes A reliefdriver who had been operating tractor B7696 was in-structed to bring it to Foster so that he could use it tocomplete his route. Foster called the dispatcher and ob-jected to driving tractor B7696; he reminded the dis-patcher of the oral understanding that had been reachedin 1982 with the previous terminal manager. The dis-patcher informed him that the new terminal manager haddecided, a month or two previously, that any driver whorefused to operate a truck that management deemed safewould be considered to be "an automatic quit" Fosterwas also told, in effect, that Respondent was satisfiedthat tractor B7696 was safe to operate. Foster then beganto drive it. About 10 minutes later and 6 miles distant,however, he stopped and telephoned the dispatcher. Hestated that he had problems with the brakes and withother operating aspects of that vehicle The dispatchertold him the complaints he had were not valid and that,if he refused to drive that truck, he would be considereda voluntary quit Foster declined to operate it and wasdischargedFoster filed a grievance with the Union to protest hisdischarge, relying on contractual language that permitteda driver to refuse to operate unsafe equipment Thematter went to arbitration. The arbitration hearing washeld on April 20 and lasted about 2 hours. Foster testi-fied before me that he related to the arbitration panel, insubstance, the same testimony he gave before me, assummarized above Respondent called a union official asits witness and he related that he also had testified beforethe arbitration panel as to how Foster told him he drovetractor B7696 on April 6. After the hearing on Foster'scase was completed before the arbitration panel on April20, it issued later that same day an award which, in itsentirety, read.Based on the facts presented and the testimony sub-mitted, case of the Union is denied. The dischargeof Mr. Fred Foster was for just cause.It is evident, under the Olin rationale, that the arbitra-tion panel has considered the statutory issue as it waspresented with generally the same facts on which the al-leged unfair labor practice was predicated It is clear,too, that the other deferral criteria set out in SpielbergMfg. Co, 112 NLRB 1080 (1955), have been met Theopposition by Foster to the General Counsel's motion isnot addressed to any of those concerns but instead wouldhave me render a separate judgment on the merits basedon my view of the evidence. I am not permitted to doso, as there is no basis on which it can be found that thearbitration award was "palpably wrong." -CONCLUSIONS OF LAW1 Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization as defined in Sec-tion 2(5) of the Act.3 It will effectuate the purposes and policies of theAct to defer to the April 20 arbitration award and togrant the posthearing motion by counsel for the GeneralCounsel to withdraw the complaint in its entirety.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'ORDERThe General Counsel's motion to withdraw the com-plaint in its entirety is granted.If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses